Citation Nr: 1031056	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  03-34 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an apportionment of the Veteran's compensation 
benefits on behalf of the Veteran's dependent parent.  

2.  Whether apportionment of the Veteran's compensation on behalf 
of Veteran's dependent parent is subject to recoupment.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1991.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decisional letter of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
terminated and denied apportionment of the Veteran's compensation 
benefits on behalf of his dependent parent.  The appellant 
disagreed with the decision and the current appeal ensued.  

In June 2006, the Military Order of the Purple Heart revoked its 
Power of Attorney (POA) with the appellant.  

In April 2007, the Board denied the aforementioned claim and the 
appellant then filed a Motion for Reconsideration in July 2007.  
In December 2007, the Motion for Reconsideration was denied by 
the Board.  The appellant then appealed the claim to the United 
States Court of Appeals for Veterans Claims (Court).  Pursuant to 
an August 2009 Joint Motion for Remand, the Court vacated and 
remanded the Board's April 2007 decision to the Board for 
development and readjudication in accordance with the Joint 
Remand.  





FINDINGS OF FACT

1.  The evidence of record shows that the appellant is the 
dependent mother of the Veteran.  

2.  The Veteran's compensation for service-connected disabilities 
was evaluated at a combined rating of 60 percent, effective 
March 1991.  

3.  The Veteran's compensation for service-connected disabilities 
is presently evaluated at a combined rating of 100 percent, 
effective September 2007.  

4.  Apportionment of the Veteran's benefits in support of his 
dependent mother is reasonable and would not create undue 
hardship on any apportionee claimants.   

5.  Upon discharge from service, the Veteran received disability 
severance pay of $41,796.  

6.  The Veteran was convicted of a felony in July 1991 and 
continues to date to be incarcerated.  

7.  Because of the Veteran's felony conviction he is entitled to 
receive only 10 percent of his compensation benefits, and such is 
now subject to being are recouped due to disability severance 
pay.  

8.  The Veteran's entire compensation benefits flowing from his 
service-connected diabetes mellitus, including those which are 
apportioned to his dependant mother, are entitled to recoupment 
due to the receipt of disability severance pay.  




CONCLUSIONS OF LAW

1.  An apportionment of the Veteran's VA benefits on behalf of 
the Veteran's dependent parent is warranted.  38 U.S.C.A. 
§§ 5307, 5313 (West 2002); 38 C.F.R. §§ 3.451, 3.665(e) (2009).  
 

2.  The appellant's apportionment and the Veteran's compensation 
benefits are subject to recoupment.  10 U.S.C.A. § 7212 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The Veterans 
Claims Assistance Act of 2000 (VCAA) does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v 
.Principi, 15 Vet. App. 143 (2001).  Thus, the Board need not 
consider VA's application of the VCAA.  Furthermore, given the 
results favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable result for 
her, or be of assistance to this inquiry.  


Apportionment

The Appellant asserts, in essence, that apportionment of the 
Veteran's compensation benefits on her behalf is warranted.  She 
maintains that she is the dependent mother of the Veteran and 
that apportionment of the Veteran's compensation benefits would 
not cause undue hardship to any other parties of interest.  

Under a general apportionment, all or any part of compensation 
payable on account of any veteran may be apportioned.  Prior to 
release of any amounts the relationship of the claimant and the 
dependency of a parent will be fully developed, and the necessary 
evidence secured.  38 C.F.R. §§ 3.450 (a)(f) (2009).  It is not 
necessary for the claimant to establish the existence of hardship 
in order to obtain a general apportionment.  Hall v. Brown, 5 
Vet. App. 294 (1993).

Under a special apportionment, where hardship is shown to exist, 
compensation may be specially apportioned between the Veteran and 
his or her dependents on the basis of the facts in the individual 
case as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (2009).  

For the determination for a special apportionment, consideration 
must be given to such factors as the amount of the VA benefits 
payable; the resources, income, and special needs of those 
dependents in whose behalf the apportionment is claimed; and the 
resources, income, and special needs of the veteran and his other 
dependents.  The amount of a special apportionment should 
generally be consistent with the total number of dependents 
allowed. 38 C.F.R. § 3.451.  

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned to the veteran's spouse, child or 
children and dependent parents on the basis of individual need.  
In determining individual need, consideration is given to such 
factors as the apportionee claimant's income and living expenses, 
the amount of compensation available to be apportioned, the needs 
and living expenses of other apportionee claimants as well as any 
special needs, if any, of all apportionee claimants.  38 C.F.R. § 
3.665(e) (2009).  

In this case, the Veteran is incarcerated for a felony and is 
located in the penitentiary in Virginia.  The appellant is the 
dependent mother of the Veteran who requests an apportionment.  
She has submitted a copy of the Veteran's birth certificate 
revealing that she is the mother of record.  Additionally, in 
January 1997, the Veteran submitted a statement in support of the 
appellant's claim.  He requested that apportionment of his 
disability benefits be provided to his mother because of the 
substantial decline in her ability to care for herself because of 
his incarceration.  He indicated, in pertinent part, that he 
provided income assistance to his mother while a civilian and 
while in the service.  As a result of his incarceration, and 
inability to assist her financially, she would no longer be able 
to pay a considerable amount of her expenses.  

In February 1997, the appellant submitted a letter in support of 
her claim.  She indicated that she had income of $100 in Social 
Security benefits, and $404 in Supplemental Security benefits.  
Her expenses included rent, food, utilities, phone bill, fire 
insurance, life insurance, medication, and other expenses 
totaling $780.26.  She related that her income was inadequate to 
pay her expenses, thus causing a financial hardship.  She also 
stated that she was able to pay her expenses in the past because 
of the financial assistance received from the Veteran.  

As set forth in 38 C.F.R. § 3.655(e), all or part of the 
compensation not paid to an incarcerated veteran may be 
apportioned to the veteran's dependent parent on the basis of 
individual need.  The statements provided by the appellant show 
that her expenses are considerably more than her income on a 
monthly basis.  She had received assistance with her expenses 
from the Veteran in the past.  There is no evidence of record 
indicating that there are other apportionee claimants and the 
appellant has shown that she has individual need.  The Veteran's 
combined disability rating was initially rated as 60 percent, and 
effective September 2007, his rating has been 100 percent.  
Pursuant to 38 C.F.R. § 3.655(c), the Veteran is entitled to be 
paid 10 percent of his disability compensation while 
incarcerated.  As such, the remainder of the disability rating is 
available for apportionment and apportionment of the Veteran's 
compensation benefits on behalf of the appellant is warranted.  

Now that it has been determined that the appellant warrants 
apportionment of the Veteran's compensation benefits, the Board 
must consider the issue of whether those apportioned benefits are 
subject to the recoupment of the Veteran's severance pay.  

The Veteran was discharged from service in March 1991 by reason 
of physical disability and was entitled to receive severance pay.  
He was paid severance pay in the amount of $41, 796.  He was 
service connected for diabetes mellitus with peripheral 
neuropathy, tarsal tunnel syndrome, diabetic retinopathy, and 
erectile dysfunction, effective March 1991.  In July 1991, he was 
convicted of a felony and is presently confined to a penitentiary 
in Virginia.  

As an incarcerated Veteran, the Veteran is entitled to 10 percent 
of his disability compensation.  See 38 C.F.R. 
§ 3.655(a)(c)(2009).  

However, as a Veteran who has received severance pay, he is 
required to have the severance pay recouped from any disability 
payments awarded.  

A member who has received separation pay, severance pay, or 
readjustment pay, based on service in the armed forces shall not 
be deprived, by reason of his receipt of such separation pay, 
severance pay, or readjustment pay, of any disability 
compensation to which he is entitled under the laws administered 
by the VA, but there shall be deducted from that disability 
compensation an amount equal to the total amount of separation 
pay, severance pay, and readjustment pay received, less the 
amount of Federal income tax withheld from such pay.  
Notwithstanding the preceding sentence, no deduction may be made 
from disability compensation for the amount of any separation 
pay, severance pay, or readjustment pay received because of an 
earlier discharge or release from a period of active duty if the 
disability which is the basis for that disability compensation 
was incurred or aggravated during a later period of active duty.  
10 U.S.C.A. § 1174(h)(2) (West 2002).  

Where the disability or disabilities found to be service- 
connected are the same as those upon which disability severance 
pay is granted or where entitlement to disability compensation 
was established on or after September 15, 1981, an award of 
compensation will be made subject to recoupment of the disability 
severance pay.  Prior to the initial determination of the degree 
of disability recoupment will be at the full monthly compensation 
rate payable for the disability or disabilities for which 
severance pay was granted.  Following initial determination of 
the degree of disability recoupment shall not be at a monthly 
rate in excess of the monthly compensation payable for that 
degree of disability.  There is no prohibition against payment of 
compensation where the veteran received non disability severance 
pay or where disability severance pay was based upon some other 
disability.  Compensation payable for service-connected 
disability other than the disability for which disability 
severance pay was granted will not be reduced for the purpose of 
recouping disability severance pay.  38 C.F.R. § 3.700(a)(3) 
(2009).

The amount of disability severance pay received under this 
section shall be deducted from the compensation for the same 
disability to which the former member of the armed forces or his 
dependents becomes entitled under the law.  
10 U.S.C.A. § 1212(d)(1)(2009).  

In this case, upon his separation from service, in March 1991,  
the Veteran received $41, 796 in severance pay due to his 
separation based on physical disability.  In July 1991, he was 
convicted of a felony and sent to prison.  As has been previously 
stated, his dependent mother has been determined to warrant an 
apportionment of his disability compensation benefits.  As an 
incarcerated felon, he is entitled to receive only 10 percent of 
his benefits.  The primary purpose of lowering the Veteran's 
compensation benefits when the Veteran is incarcerated, is to 
prevent the duplication of governmental expenditures benefitting 
incarcerated persons in receipt of compensation benefits.  
Moreover, the Veteran's disability compensation is intended to 
replace lost earning capacity and is not necessary when a person, 
by reason of imprisonment, suffers no economic detriment as a 
result of his disability.  See 38 C.F.R. § 4.1; also VAOPGCPREC 
59-91.  

However, the Veteran's dependent mother is entitled to all or 
some of the Veteran's disability compensation.  She does not 
argue that the Veteran's severance pay should not be recouped.  
She argues the alternative, that the severance pay should be 
recouped, but that the recoupment should be based on the entire 
percentage of the amount of disability compensation awarded, not 
just the 10 percent allocated to an incarcerated veteran.  She 
maintains that if VA recoups the entire amount of the Veteran's 
compensation benefits, the debt would be paid faster and after 
the entire amount is recouped, the Veteran's disability 
compensation benefits can be apportioned to her.  

The Board agrees.  The primary purpose of lowering the Veteran's 
compensation while he is incarcerated, is to prevent duplication 
f government expenditures by those in receipt of compensation 
benefits.  The government pays for the care of the Veteran in 
prison and he therefore, suffers no economic detriment as a 
result of his disability.  

VA law however, provides for an apportionment of an incarcerated 
Veteran's compensation by his dependent parent if the parent is 
able to establish need.  The Veteran's mother has shown need in 
this case.  Therefore, she is entitled to apportionment.  
However, the amount of the disability severance pay received by 
the Veteran must be deducted (recouped) from the disability 
compensation benefits to which the Veteran or his dependents 
become entitled under law.  The appellant has become entitled to 
an apportionment of the Veteran's disability compensation 
benefits and the Veteran is entitled to 10 percent of his 
disability compensation benefits as an incarcerated Veteran.  
Therefore, recoupment must be made of the 




Veteran's entire disability compensation benefits, that which he 
currently is entitled to receive and that portion which is 
entitled to be apportioned to his dependent mother.  


ORDER

Apportionment of the Veteran's VA benefits on behalf of the 
Veteran's dependent parent is granted.  

The recoupment of the Veteran's severance pay from the amount of 
compensation the Veteran is eligible to receive and from the 
amount apportioned to his dependent mother, is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


